McKee J.:
This was an action of account to recover the price of fifty jackscrews sold and delivered to defendants. The plea was payment. On the trial it was proved, that, at the time of the transactions involved in the ease, the plaintiff, who was owner of the foundry from which the screws were obtained, was absent from the State. Before leaving he had given his brother full power of attorney to act for him in his absence, and left his foreman of the foundry to continue to act, as he had been doing, as the general superintendent and manager of the foundry. In that capacity the foreman had been accustomed, in the management of the business, to buy material for the foundry, employ workmen, sell the goods, collect accounts and receipt for moneys received and disburse them in the payment of bills, etc., against the foundry, and this course of dealing had been sanctioned by the plaintiff.
During the absence of the plaintiff the foreman contracted to cast the jackscrews for the defendants. Before the screws had been cast and delivered, the foreman had borrowed a sum of money for the use of the foundry from one Cockrill, to' whom, after the screws had been delivered to the defendants, he assigned the account for the screws as security for the money; and the defendants, when the account was presented *341to them for payment by the assignee, paid it in full, taking his receipt. This was payment, if the foreman had authority to assign the account as security, or otherwise, for money borrowed for the use of the foundry.
And we think that, ostensibly, as regards the public, the foreman had such authority. For, in authorizing him to act as general superintendent and manager of the foundry, the plaintiff had intrusted him with the conduct of the business therein, and empowered him to do everything necessary or proper and usual in the ordinary course of the business, for effecting the purpose of his agency. (C. C., § 2319.) The sale and delivery of metals cast at the foundry, and the receipt of the purchase-money for them, by the foreman, were acts which would fall within the ostensible authority conferred upon the foreman. Payment to him of a debt due to the foundry would, therefore, be binding upon the plaintiff; and if the foreman by assignment, authorized another to collect the debt for him, and the debtors paid it, believing, in good faith, that the person was authorized to receive payment, the payment is binding upon the plaintiff, though, in fact, the authority did not extend to the doing of what was done.
Judgment and order affirmed.
Myrick and McKinstry,,JJ., concurred.